               Case 4:20-cv-04887-JSW Document 110 Filed 11/20/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
 1
     Acting Assistant Attorney General
 2
     WILLIAM C. PEACHEY
 3   Director
 4
     GLENN M. GIRDHARRY
 5   Assistant Director
 6   AARON S. GOLDSMITH
 7   Senior Litigation Counsel

 8   JOSHUA S. PRESS
     Senior Litigation Counsel
 9
            United States Department of Justice
10          Civil Division
            Office of Immigration Litigation
11          District Court Section
12          P.O. Box 868, Ben Franklin Station
            Washington, DC 20044
13          Telephone: (202) 305-0106
            Facsimile: (202) 305-7000
14          e-Mail: joshua.press@usdoj.gov
15   Attorneys for Defendants
16
                                UNITED STATES DISTRICT COURT
17                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
18
19
20    NATIONAL ASSOCIATION
      OF MANUFACTURERS, et al.,                    Case No. 4:20-cv-4887-JSW
21
                           Plaintiffs,
22                                                    STATUS REPORT
              v.
23
                                                   Judge: Hon. Jeffrey S. White
24    UNITED STATES DEPARTMENT
      OF HOMELAND SECURITY, et al.,
25
                           Defendants.
26
27
28                                                        Department of Justice, Civil Division
     STATUS REPORT                                          Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                             P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                 Washington, D.C. 20044
                                                                      (202) 305-0106
               Case 4:20-cv-04887-JSW Document 110 Filed 11/20/20 Page 2 of 3




 1           Pursuant to this Court’s Order from November 18, 2020 (ECF No. 109), Defendants
 2   hereby file this report to inform the Court that the United States Department of State has
 3   “suppl[ied] guidance to [its] consulates to implement this Court’s order of clarification.” Id. In
 4   addition, Defendants are hereby attaching to this report both “a certification … attesting to the[ir]
 5   compliance” in this regard, as well as “a copy of th[at] guidance.” Id.
 6
 7   Dated: November 20, 2020                         Respectfully submitted,
 8
                                                      JEFFREY BOSSERT CLARK
 9                                                    Acting Assistant Attorney General

10                                                    WILLIAM C. PEACHEY
                                                      Director
11
12                                                    GLENN M. GIRDHARRY
                                                      Assistant Director
13
14                                                    AARON S. GOLDSMITH
                                                      Senior Litigation Counsel
15
                                                      /s/ Joshua S. Press
16                                                    JOSHUA S. PRESS
17                                                    Senior Litigation Counsel
                                                      United States Department of Justice
18                                                    Civil Division
                                                      P.O. Box 868, Ben Franklin Station
19                                                    Washington, DC 20044
20                                                    Phone: (202) 305-0106
                                                      joshua.press@usdoj.gov
21
                                                      Attorneys for Defendants
22
23
24
25
26
27
28                                                                      Department of Justice, Civil Division
     STATUS REPORT                                                        Office of Immigration Litigation
     Nat’l Ass’n of Mfrs. v. DHS                  1                        P.O. Box 868 Ben Franklin Stn.
     Case No. 4:20-cv-4887-JSW                                               Washington, D.C. 20044
                                                                                    (202) 305-0106
              Case 4:20-cv-04887-JSW Document 110 Filed 11/20/20 Page 3 of 3




                                     CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on November 20, 2020, I electronically transmitted the foregoing

 3   document, and any attachments thereto, to the Clerk’s Office using the U.S. District Court for the
 4
     Northern District of California’s Electronic Document Filing System (ECF), which will serve a
 5
     copy of this document upon all counsel of record.
 6
 7                                               By: /s/ Joshua S. Press
 8                                                   JOSHUA S. PRESS
                                                     Trial Attorney
 9                                                   United States Department of Justice
                                                     Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
